Electronically Filed
                                                     Supreme Court
                                                     SCPW-13-0000286
                         SCPW-13-0000286             07-JUN-2013
                                                     07:47 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                vs.

                     CHRIS SLAVICK, Petitioner.


                        ORIGINAL PROCEEDING
                       (Cr. No. 04-1-001534)

              ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On May 30, 2013, the appellate clerk filed a document
submitted by petitioner Christopher Lee Slavick entitled “Motion
for Release pending disposition of Habeas Corpus Rule 23(B);
Request for Reconsideration of All Habeas Corpus filed, within 10
day time statute, and more Habeas Statutes”.      Upon consideration
of the document as a motion for reconsideration of the May 8,
2013 order denying his petition for a writ of habeas corpus,
     IT IS HEREBY ORDERED that the motion for reconsideration is
denied.
          IT IS HEREBY FURTHER ORDERED that the appellate clerk
shall not accept any further filings in this closed original
proceeding.
          DATED:   Honolulu, Hawai#i, June 7, 2013.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack